Exhibit 10.3

AGREEMENT

The parties hereto agree as follows:

1. Stephen Williams (“Williams”) agrees to loan to Pioneer Bankshares, Inc.
(“Pioneer”), the sum of Two Million US. Dollars ($2,000,000.00). This loan shall
bear interest at the rate of 4% per year. Pioneer agrees to pay all accrued
interest (thereon either monthly, quarterly or annually as Williams may choose.
In addition, Pioneer shall pay $400,000.00 each year on principal. The loan
shall be paid in full in 5 years, and may not be prepaid without Williams
consent.

2. This loan will be evidenced by a promissory note in the principal amount of
$2,000,000.00 payable to Williams or his Order, signed by Pioneer, in a form
acceptable to Williams’s attorney.

3. Williams shall fund the loan when requested to do so by Pioneer but in no
event later than July 31, 2012. Interest shall start to run at the time the loan
is funded.

4. Williams understands that this loan is not insured by the Federal Deposit
Insurance Corporation (FDIC) or any other governmental or private entity.

 

WITNESSETH the following signatures and seals: By:  

/s/ Stephen Williams

    6/29/2012 Stephen Williams     Pioneer Bankshares, Inc.     By:  

/s/ Thomas R. Rosazza

    6/29/2012 Thomas R. Rosazza, its President    